     Case 2:18-cv-02940-WBS-JDP Document 30 Filed 08/19/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LEROY NAPOLEON JONES,                                Case No. 2:18-cv-02940-WBS-JDP (PC)
12                          Plaintiff,                     ORDER GRANTING IN PART PLAINTIFF’S
                                                           MOTION FOR AN EXTENSION OF TIME
13             v.
                                                           ECF No. 29
14    SANDAR AUNG, et al.,
15                          Defendants.
16

17            Plaintiff has filed a motion for a forty-five extension of time to file objections to the

18   August 6, 2021 findings and recommendations. Good cause appearing, it is hereby ORDERED

19   that:

20            1. Plaintiff’s motion for an extension of time, ECF No. 29, is granted in part.

21            2. Plaintiff is granted until September 10, 2021 to file any objections.

22            3. Plaintiff is admonished that no further extensions of time will be granted absent a

23   showing of extraordinary cause.

24
     IT IS SO ORDERED.
25

26
     Dated:         August 19, 2021
27                                                        JEREMY D. PETERSON
                                                          UNITED STATES MAGISTRATE JUDGE
28
